.                                                    DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 06/27/2022.
        Claims 1 and 3-6 have been amended.
 
        Claims 10-16 have been withdrawn
 
        Claims 2 and 7-9 have been remained.
        Claims 1-16 are currently pending in the application.
                                                 Specification Objection
2.   The title has been amended on 06/27/2022 and the specification objection filed on 04/21/2022 has been withdrawn.
                                              Examiner’s Amendment

3.       An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:

        IN CLAIM
       According t the election without traverse on 03/16/2021, the application has been amended as follows:
       Claims 10-16 have been canceled.
       Claims 1-9 are currently pending in the application
                       Examiner’s Statement of Reasons for Allowance
4.     Claims 1-9 are allowed.
5.     The following is an examiner’s statement of reasons or allowance:
      None of the prior art teaches a light emitting device, comprising wherein the 
quantum dot light emitting layer comprises: a first quantum dot layer adjacent to the electron transport layer; a first ligand binding to the first quantum dot layer; a second quantum dot layer adjacent to the hole transport layer; and a second ligand binding to 
the second quantum dot layer, and wherein the first ligand is an organic compound having a chain structure, the second ligand is an organic compound having a ring structure, a length of the second ligand is shorter than a length of the first ligand, and the second ligand binding to the second quantum dot layer is adjacent to the hole transport layer, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-9 are directly depend on the independent claim 1.
                                                            Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892